Fourth Court of Appeals
                                      San Antonio, Texas
                                              June 17, 2019

                                          No. 04-19-00396-CV

                                      IN RE John M. DONOHUE

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

           On June 13, 2019, relator filed a “Request for Time Extension to File Petition for Writ of

Mandamus and Request for Clerk and Reporter’s Record.” Relator asks this court to order the

Bandera County Clerk and the court reporter to file their records with this court and on relator at

no cost to relator.

           By statute, an appellate court has the power to issue a writ of mandamus against a district

or county court judge. See TEX. GOV’T CODE § 22.221(b). An appellate court may also issue a

writ of mandamus to enforce its jurisdiction. See id. § 22.221(a). This court does not have

jurisdiction to issue a writ of mandamus against a district clerk or a court reporter unless such writ is

necessary to enforce our jurisdiction. See In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San

Antonio 1998, orig. proceeding) (per curiam). Relator has not asserted that the order he is requesting

is necessary to enforce our jurisdiction, nor has he provided a record that would support such an

argument. See Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (holding relator has burden of




1
 This proceeding arises out of Cause No. CV-XX-XXXXXXX, styled John M. Donohue Ex Parte, pending in the 198th
Judicial District Court, Bandera County, Texas, the Honorable M. Rex Emerson presiding.
providing a sufficient record to establish right to mandamus relief). Accordingly, we have no

jurisdiction to order the clerk or reporter to file their records and we DENY his request.

       We GRANT relator’s request for an extension of time in which to file a petition for writ

of mandamus. Relator is ORDERED to file a petition for writ of mandamus that complies with

Texas Rules of Appellate Procedure 52.3 and 52.7 no later than July 8, 2019. If relator does

not file a petition for writ of mandamus by July 8, 2019, this proceeding will be dismissed for

want of prosecution. See TEX. R. APP. P. 42.3(b).

       It is so ORDERED on June 17, 2019.


                                                              PER CURIAM


       ATTESTED TO: _______________________
                    Keith E. Hottle
                    Clerk of Court